     Case 1:19-cv-00434-MJT Document 8 Filed 12/17/19 Page 1 of 5 PageID #: 28



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION


 ANDRE BRUNDAGE,

           Plaintiff,

 v.                                                             1:19-cv-00434-MJT

 SCOTT & ASSOCIATES, P.C.,

           Defendants.


                                  JOINT RULE 26(f) REPORT

        Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Order Setting Civil Action for Rule 16

Management Conference (Dkt. 7), the Parties submit the following Joint Rule 26(f) Report.

1.      A brief factual and legal synopsis of case:

        Plaintiff’s Position: Plaintiff brings Count I of his Complaint for alleged violations of

the Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C § 1692 et seq. related to

Defendant’s collection activity. Primarily Plaintiff alleges that Defendant made false and

material misrepresentations to him during its debt collection activity. Count II of Plaintiff’s

Complaint alleges that the above described conduct by Defendant was in violation of the Texas

Debt Collection Act (“TDCA”) under Tex. Fin. Code Ann. § 392.302 et seq.

        Defendant’s Position:

        Defendant denies that it violated any provisions of the FDCPA or the TDCA. The call

recordings in this case prove that none of Defendant’s employees ever made any representation

to Plaintiff that Plaintiff would not have to attend any hearings before any courts. Rather,

Defendant’s employees repeatedly state that they could not advise Plaintiff as to whether she

should or would have to attend any court hearings and told Plaintiff that she should contact the
     Case 1:19-cv-00434-MJT Document 8 Filed 12/17/19 Page 2 of 5 PageID #: 29



court. Defendant denies that Plaintiff has suffered any harm or damages as a result of any

conduct by Defendant.

2.      The jurisdictional basis for this suit:

        Federal question jurisdiction is based on the FDCPA pursuant to 28 U.S.C. §§1331 and

1337. Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

3.      A list of correct names of the parties to this action:

        For Plaintiff: Andre Brundage.

        For Defendant: Scott & Associates, P.C.

4.      A list of related cases:

        None.

5.      Mandatory disclosures under Rule 26(a)(1):

        The parties will make their 26(a)(1) disclosures on or before December 26, 2019.

6.      Proposed scheduling order deadlines:

        a. Motion to transfer: January 16, 2020.

        b. Add parties: February 20, 2020.

        c. Mediation must occur by: The parties prefer to handle resolution on their own and

will request formal mediation if needed..

        d. Plaintiff’s Rule 26(a)(2) disclosures: March 26, 2020.

        e. Plaintiff amend pleadings: April 9, 2020.

        f. Defendant’s Rule 26(a)(2) disclosures: April 30, 2019.

        g. Defendant’s amend pleadings: April 23, 2020.

        h. Object to expert witnesses: May 14, 2020.

        i. Dispositive motions: June 25, 2020.
     Case 1:19-cv-00434-MJT Document 8 Filed 12/17/19 Page 3 of 5 PageID #: 30



        j. Discovery completion: July 23, 2020.

        k. Notice of intent to certify records: July 30, 2020.

        l. Video deposition designation: July 30, 2020.

        m. Motion in limine: September 10, 2020.

        n. Responses to motion in limine: September 17, 2020.

7.      Discovery issues:

        a. The parties anticipate both written and oral discovery. Primarily Plaintiff will seek

discovery in the form of Defendant’s account notes, recordings, call logs, policies, and

procedures. Defendant will seek discovery regarding Plaintiff’s knowledge of the facts and

allegations and damages.

        b. The parties do not anticipate any discovery disputes regarding electronically stored

information. Unless native format is requested by a party, .pdf will be the default format for

document production.

        c. The Parties will ask the Court to enter a mutually agreed protective order should the

need arise.

        d. The Parties do not propose any deviation to the limitations on discovery.

        e. None.

8.      Settlement:

        Plaintiff has tendered a settlement demand to Defendant and the parties are discussing

resolution.

9.      Depositions:

        Plaintiff anticipates taking the Rule 30(b)(6) deposition of Defendant’s corporate

representative as well as the deposition of any individual collectors who spoke with Plaintiff.
  Case 1:19-cv-00434-MJT Document 8 Filed 12/17/19 Page 4 of 5 PageID #: 31



       Defendant anticipates taking the deposition of Plaintiff.

10.    Trial:

       Plaintiff has requested a trial by jury and does not anticipate any trial taking greater than

two days.

11.    Attorneys:

       Nathan C. Volheim will appear on behalf of Plaintiff at the management conference.

       Jacob Bach will appear on behalf of Defendant at the management conference.

12.    Magistrate Judge:

       At this time the parties do not jointly consent to proceed before the Magistrate Judge.

13.    Other matters:

       None at this time.



Dated: December 17, 2019


 s/ Nathan Volheim                                 MALONE FROST MARTIN PLLC
 Nathan C. Volheim, #6302103                       /s/ Robbie Malone
 Sulaiman Law Group, Ltd.                          ROBBIE MALONE
 2500 South Highland Ave., Suite 200               Texas State Bar No. 12876450
 Lombard, Illinois 60148                           Email: rmalone@mamlaw.com
 Phone: (630) 568-3056                             EUGENE XERXES MARTIN, IV
 Facsimile: (630) 575-8188                         Texas State Bar No. 24078928
 Email: nvolheim@sulaimanlaw.com                   Email: xmartin@mamlaw.com
 Attorney for Plaintiff                            JACOB MICHAEL BACH
                                                   Texas State Bar No. 24100919
                                                   Email: jbach@mamlaw.com
                                                   MALONE FROST MARTIN PLLC
                                                   Northpark Central, Suite 1850
                                                   8750 North Central Expressway
                                                   Dallas, Texas 75231
                                                   TEL: (214) 346-2630
                                                   FAX: (214) 346-2631

                                                   COUNSEL FOR DEFENDANT
Case 1:19-cv-00434-MJT Document 8 Filed 12/17/19 Page 5 of 5 PageID #: 32
